Title: From Thomas Jefferson to John Vaughan, 31 August 1797
From: Jefferson, Thomas
To: Vaughan, John


                    
                        Dear Sir
                        Monticello Aug. 31. 97
                    
                    Not knowing how far the inclosed address may serve to give a certain conveyance to the letter, I have thought it safest to put it under your cover, not doubting that your communion with the person would enable  you to procure it a sure passage to it’s destination. I am with esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                